Title: To Thomas Jefferson from Philip M. Topham, 18 August 1807
From: Topham, Philip M.
To: Jefferson, Thomas


                        
                            
                        ca. 18 Aug. 1807
                     
                        
                        The Memorial of Philip M. Topham late of New Port in the State of Rhode Island, Mariner now confined in the Gaol of the City and County of New York in the State of New York—
                  Most Respectfully Sheweth
                  That your Memorialist having Sailed on the Twenty nineth Day of January One thousand Eight Hundred from the port of New Port on board the Brig Peggy as her Commander on a Voyage for the Coast of Affrica and after having completed Such Voyage being the only One in which Your Memorialist was ever employed or concerned in the Affrican Trade and arrived in the City of New York on the Twenty Fifth day of February one thousand Eight Hundred and One in two days thereafter Your Memorialist was arrested for the Sum of Thirty thousand Dollars by Virtue of Process issued out of the Circuit Court of the United States for the district of New York in the Eastern Circuit and being unable to give Bail upon Such arrest he was committed to the  Common Gaol of the City and County of New York where he remained in close confinement until the Twenty Seventh day of August then next ensuing when your Memorialist was discharged from Prison upon his giving Bail in the Sum of Twenty thousand Dollars that such Suit was instituted and prosecuted against Your Memorialist by James Robertson who prosecuted as well for the United States as for himself, But for the Benefit of the Manumision Society under the Act of the Congress of the United States entitled “An Act to prohibit the carrying on the Slave trade From the United States to any foreign place or country” which act was approved by the then President of the United States of America on the Twenty Second day of March one thousand Seven Hundred and Ninety Four in which Suit Judgment was obtained in the Month of April one thousand Eight Hundred and Five against Your Memorialist for the Sum of Sixteen thousand Dollars exclusive of Costs of Suit as by the exemplified Copy of the Proceedings had in the said cause accompaning this Memorial (to which your Memorialist Humbly beggs leave to refer) will appear—
                  And Your Memorialist doth further most respectfully represent that from the time of his being so discharged from close confinement until the time of obtaining Such Judgment Your Memorialist was under the Necessity of going from New Port to the City of New York twice in every year to attend Court Supposing at each Court that the Trial of the said Cause would come on and that from that time until the Month of April Eighteen Hundred and Six Your Memorialist (no execution against his Body until that time having issued) was obliged to spend the greater part of his time in the City of New York absent From his Family least by any means his Bail might Suffer upon his Account, in which month Your Memorialist was again committed to Prison where he still remains by Virtue of an execution on the said Judgment issued against his Person making the time of his actual Confinement on account of said Suit and no other until this day being Twenty Two Months & upwards as by the Certificate hereunto annexed (to which he also humbly beggs leave to refer) will appear—
                  And Your Memorialist doth further humbly represent that from the time of his first arrest in the Said Cause until the present moment making in all Six Years and Six-Months and upwards being without property and wholly out of Business Your Memorialist could not have Supported himself and his Suffering Family consisting of his Wife and an Infant Child now living in confinement with him had it not been for a few Friends in New Port who never were in any manner concerned in the Affrican Trade and who have large families of their own to Support yet on them has been and is his sole dependance and without whose aid Your Memorialist and his Family Must have perished from want of the Common Necessaries of Life no provision in Such cases as he is informed being made by Law—
                  And Your Memorialist doth further most respectfully represent that except the said Suit and Judgment obtained therein, no Suit whatever in which the United States are in any wise concerned exist against Your Memorialist so far as he knows or Believes—
                  That Your Memorialist as he conceives and is informed that in case the Claim of the United States to their proportion of the said Penalty should be relinquished Your Memorialist might be discharged from the residue by an Insolvent Act, the Benefit of which he has no doubt he could obtain But in case of no Such relinquishment being made on the part of the United States their is no alternative for him but Imprisonment of Life—
                  In as much as Your Memorialist humbly apprehends and hopes the President of the United States will concur in the Opinion that (exclusive of the hard Sufferings of an innocent helpless Family) Your Memorialist has already Suffered far greater Punishment than any contemplated by the Framers of the Said act for any breach or Violation thereof, your memorialist therefore humbly prays that the proportion of the Said Penalty, due to the United States be remitted and relinquished—
                  And in as much as Your Memorialist with his helpless Family are placed in Such a distressed Situation as in this his case is most respectfully Submitted, he humbly requests of the President of the United States as speedy a decision on and answer to this memorial as the many more importent Public concerns Committed to his Charge will permit and Your Memorialist will ever Pray &Ca.—
                        
                            Philip M Topham
                     
                        
                    
                     District of New York [I]s:
                     Philip M Topham the Memorialist of the above in the aforegoing Memorial named being duly Sworn doth depose and say that the Facts in the Same Memorial Stated are true and further this deponent Saith not 
                                          
                  
                            Philip M Topham
                            
                        
                  
                     Sworn this Eighteenth Day
                     of August 1807 Before Me
                     Matthias R Tallmadge
                     
                     District Judge
                  
                  
                     [Note by TJ on address sheet:]
                     the prisoner having been discharged from confinement under an insolvent law, without notice to any agent of the US. I have concluded to let him remain so without molestation and without issuing any pardon.
                     
                     Th: Jefferson
                     
                     Feb. 24. 1808.
                                          
               